Citation Nr: 1400010	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A hearing was held on December 3, 2010, by means of video conferencing equipment before the undersigned.  A transcript of the hearing testimony is in the claims file.

In December 2008, the Veteran withdrew his claim of service connection for a psychiatric disorder and this claim is no longer in appellate status.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has had back pain since service.  See November 2007 claim and December 2010 Board hearing transcript.  During the VA examination in January 2008 the examiner in the rationale did not address the Veteran's lay statements of back pain since service.  Further, the examiner noted that the Veteran's scoliosis is developmental without addressing whether it was a developmental defect subject to a superimposed disease or injury in service.  See VAOPGCPREC 82-90.  For these reasons the January 2008 VA examination is inadequate and the Veteran should be afforded a new examination to determine the etiology of his back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  

Lastly, in December 2010 the Veteran testified that he was treated at the VA Audie Murphy Hospital in San Antonio, Texas and that every 6 months he is treated by VA for his back problems.  These records need to be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Specifically clarify with the Veteran the dates when he was treated at the VA Audie Murphy Hospital in San Antonio, Texas as well as the dates and facilities where he has been treated from 2010 to the present.  Obtain these records and associate them with the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, the Veteran should be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his back disability.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  The opinions must be based on a suitable medical explanation, supported by extant medical knowledge and the facts of the record. 

The examiner is asked to address the following questions:

a.) Is it at least as likely as not (50 percent probability or more) that the Veteran's back disability had its onset during service or was caused by an incident noted in service?  

b.) Is the Veteran's right thoracic scoliosis a developmental defect and if so was it subject to a superimposed disease or injury in service? 

In answering the above questions the examiner is asked to comment on the Veteran's service treatment records which show that in November 1978 the Veteran incurred a lower dorsal strain when he fell to the floor while assisting a female patient who fainted and knocked him down.  The examiner should also address an April 1979 entry that shows the Veteran sustained a back strain when he hit a chuckhole while driving on the freeway.  The examiner should note that an accompanying notation indicates that there is no x-ray evidence of acute changes but shows Grade I spondylolisthesis.  The actual x-ray report shows the lumbar-sacral spine was within normal limits.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and the Veteran's reports of continuous back pain since service must be acknowledged and considered in formulating any opinion. 

The examiner must provide reasons for each opinion given.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

3. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


